IN RE: Drell, Dee D.; — Other(s); Applying for Writ of Certiorari and/or Review; to the Court of Appeal, Third Circuit, Number CA97-395, CA97-0549; Parish of Concordia 7th Judicial District Court Div. “A” Number 33,118
Writ granted. The decision of the court of appeal affirming an award of attorney fees against Dee D. Drell, counsel for Brent Gore, is reversed. Sanctions pursuant to La.Code Evid. art. 510G are not warranted in this case where plaintiffs medical records were produced pursuant to discovery, used in pre-trial proceedings, and no protective orders or other limitations on use of the materials were sought or imposed.
KIMBALL, J. not on panel.